614 So. 2d 1203 (1993)
CENTRAL FLORIDA POLICE BENEVOLENT ASSOCIATION, INC., Appellant,
v.
CITY OF ORLANDO, Florida, Appellee.
No. 92-2055.
District Court of Appeal of Florida, Fifth District.
March 5, 1993.
Gene "Hal" Johnson, Tallahassee, for appellant.
*1204 Jody M. Litchford, Orlando, for appellee.
PER CURIAM.
The order of the trial court in this case vacating an arbitration award and ordering a rehearing before a new arbitrator is a non-final, nonappealable order. See City of Fort Lauderdale v. Fraternal Order of Police Lodge No. 31, 582 So. 2d 162 (Fla. 4th DCA 1991). Accordingly the appeal is dismissed.
APPEAL DISMISSED.
HARRIS and PETERSON, JJ., and COWART, Judge, Retired, concur.